DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 6-10 drawn to Species I, classified in Cooperative Patent Classification G06T19/20.
II.	Claims 11-13, 15-17 drawn to Species II, classified in Cooperative Patent Classification G06T2207/10088.


This application contains claims directed to the following patentably distinct species: 

I.          Drawn to a three-dimensional (3D) generic human body model; a 3D medical imaging device model representing a medical imaging device; a 3D subject support model representing the subject support; and instructions readable and executable by the electronic processor to perform a positioning method including: receiving a range image acquired by the range camera of a human subject and a subject support on which the human subject is disposed; and
using the range image, determining a reference point on or in the human subject in a frame of reference (Fs) of the subject support; and presenting on the display, a simulation of the 3D human subject model disposed on the 3D subject support model with the 3D subject support model aligned with the 3D medical imaging device model including simulation of loading the 3D human subject model into the 3D medical imaging device model, as defined by claims 1-4, 6-10.

II.         Drawn to acquiring a range image of a human subject disposed on a subject support using a range camera; determining a reference point on or in the human subject in a frame of reference (Fs) of the subject support using the range image; and in a radio frequency shielded magnetic resonance imaging (MRI) examination room, docking the subject support with an MRI device and positioning the human subject in the MRI device using the reference point on or in the human subject translated from the frame of reference of the subject support to a frame of reference of the MRI device and presenting, on a display, a simulation of the 3D human subject model disposed on a 3D subject support model of the subject support docked with a 3D MRI device model of the MRI device including simulating loading the 3D human subject model into the 3D MRI device model to place the reference point at an isocenter of the 3D MRI device model, as defined by claims 11-13, 15-17.

The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06T19/20, and species II would require a search in G06T2207/10088.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kenny A Cese/
Examiner, Art Unit 2663